DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gombert (DE102014012563A1), hereafter Gombert.
Regarding claim 1, Gombert teaches a robot comprising:
A first arm (Fig. 1, first arm 4);
A second arm to be displaced relative to the first arm (Fig. 1, second arm 6);
A capacitance-type first proximity sensor provided on the second arm (Fig. 1, proximity sensor 12.1, 0006, proximity sensors utilize capacitance); and
A capacitance-type second proximity sensor provided on the second arm (Fig. 1, proximity sensor 12.n, 0006, proximity sensors utilize capacitance), wherein;
A distance from the first arm to the first proximity sensor is different from a distance from the first arm to the second proximity sensor (Fig. 1, proximity sensors 12.1 and 12.2 disposed at different differences from the rotation axis 9, 0023, distance of the near-axis proximity sensor from the second arm element will usually be smaller than that of the far-axis proximity sensor).

Regarding claim 2, Gombert teaches the robot according to claim 1, and further teaches wherein sensitivity of the first proximity sensor is different from sensitivity of the second proximity sensor (0024, thresholds graded from proximity sensor to proximity sensor, Examiner’s note: the threshold is being interpreted as the sensitivity of the sensor, rather than the relative penetration sensitivity).

Regarding claim 3, Gombert teaches the robot according to claim 1, and further teaches wherein
The second arm pivots about a pivot axis relative to the first arm (0046, upper arm element 6 rotated relative to the lower arm element 4); and
When a line passing through a midpoint of a length of the second arm along the pivot axis and being orthogonal to the pivot axis is an imaginary line, the distance from the first arm to the first proximity sensor is shorter than a distance from the first arm to the imaginary line, and the distance from the first arm to the second proximity sensor is longer than the distance from the first arm to the imaginary line (Fig. 1, proximity sensor 12.1 closer to arm 4 than proximity sensor 12.n).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gombert as applied to claim 1 above, and further in view of Kamiya (JP 2019089168 A), hereafter Kamiya.
Regarding claim 4, Gombert teaches the robot of claim 1, but fails to teach wherein a detection system of the first proximity sensor is a mutual capacitance system with a first drive electrode and a first detection electrode.
Kamiya, however, does teach wherein a detection system of the first proximity sensor is a mutual capacitance system with a first drive electrode and a first detection electrode (0040, proximity sensor is a mutual capacitance type capacitance sensor and see 0041).
Gombert and Kamiya are analogous because they are in the same field of endeavor, robotic arm control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the mutual capacitance system of Kamiya in order to provide a means detecting objects around the robot. The motivation to combine is to allow the robot to detect both itself and objects in its vicinity.

Regarding claim 5, Gombert teaches the robot of claim 1, but fails to teach wherein a detection system of the second proximity sensor is a mutual capacitance system with a second drive electrode and a second detection electrode.
Kamiya, however, does teach wherein a detection system of the second proximity sensor is a mutual capacitance system with a second drive electrode and a second detection electrode (0040, proximity sensor is a mutual capacitance type capacitance sensor and see 0041).
Gombert and Kamiya are analogous because they are in the same field of endeavor, robotic arm control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the mutual capacitance system of Kamiya in order to provide a means detecting objects around the robot. The motivation to combine is to allow the robot to detect both itself and objects in its vicinity.

Regarding claim 6, Gombert teaches the robot of claim 1, but fails to teach wherein;
The first proximity sensor is of a mutual capacitance system with a first drive electrode and a first detection electrode;
The second proximity sensor is of a mutual capacitance system with a second drive electrode and a second detection electrode; and
The first detection electrode and the second detection electrode are not placed between the first drive electrode and the second drive electrode.
Kamiya, however, does teach wherein:
The first proximity sensor is of a mutual capacitance system with a first drive electrode and a first detection electrode (Fig. 3, electrode layout, 0046, detection circuit processer received from the first electrode 311, drive circuit section supplies power to the second electrode 312);
The second proximity sensor is of a mutual capacitance system with a second drive electrode and a second detection electrode (Fig. 3, electrode layout, 0046, detection circuit processer received from the first electrode 311, drive circuit section supplies power to the second electrode 312); and
The first detection electrode and the second detection electrode are not placed between the first drive electrode and the second drive electrode (Fig. 3, electrode layout, 0046, detection circuit processer received from the first electrode 311, drive circuit section supplies power to the second electrode 312, detection electrode 311 and drive electrode 312 placed next to each other).  
Gombert and Kamiya are analogous because they are in the same field of endeavor, robotic arm control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the mutual capacitance system of Kamiya in order to provide a means detecting objects around the robot. The motivation to combine is to allow the robot to detect both itself and objects in its vicinity.


Regarding claim 7, Gombert teaches the robot of claim 1, but fails to teach wherein;
The first proximity sensor is of a mutual capacitance system with a first drive electrode and a first detection electrode;
The second proximity sensor is of a mutual capacitance system with a second drive electrode and a second detection electrode; and
The first drive electrode and the second drive electrode are not placed between the first detection electrode and the second detection electrode. 
Kamiya, however, does teach wherein:
The first proximity sensor is of a mutual capacitance system with a first drive electrode and a first detection electrode (Fig. 3, electrode layout, 0046, detection circuit processer received from the first electrode 311, drive circuit section supplies power to the second electrode 312);
The second proximity sensor is of a mutual capacitance system with a second drive electrode and a second detection electrode (Fig. 3, electrode layout, 0046, detection circuit processer received from the first electrode 311, drive circuit section supplies power to the second electrode 312); and
The first drive electrode and the second drive electrode are not placed between the first detection electrode and the second detection electrode (Fig. 3, electrode layout, 0046, detection circuit processer received from the first electrode 311, drive circuit section supplies power to the second electrode 312, detection electrode 311 and drive electrode 312 placed next to each other).  
Gombert and Kamiya are analogous because they are in the same field of endeavor, robotic arm control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the mutual capacitance system of Kamiya in order to provide a means detecting objects around the robot. The motivation to combine is to allow the robot to detect both itself and objects in its vicinity.

	Regarding claim 8, Gombert teaches the robot according to claim 1, but fails to teach wherein it further comprises a ground electrode provided between the first proximity sensor and the second proximity sensor and having a ground potential.
Kamiya, however, does teach wherein the robot comprises a ground electrode provided between the first proximity sensor and the second proximity sensor and having a ground potential (0043, ground electrode is arranged between the first electrode and the second electrode).
Gombert and Kamiya are analogous because they are in the same field of endeavor, robotic arm control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the ground electrode of Kamiya in order to provide a reference voltage for the proximity sensors. The motivation to combine is to ensure that the proximity sensors have a reference voltage to check against, in order to determine if an object is in the vicinity of the robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664